Case 7:20-cv-04651-PMH Document 1-14 Filed 06/17/20 Page 1 of 4




              EXHIBIT “N”
                Case 7:20-cv-04651-PMH Document 1-14 Filed 06/17/20 Page 2 of 4


                                        Fariha Knit - Asrotex - Shipped Goods POs
Buyer (KM/SR)    Category      PO No    Invoice No      Invoice Date   TT Days   Quantity       Invoice Amount                Status

     KM          Womens Knit   BDHKF    201929728496'     1-Sep-19                 3,984    $            7,914.88   Shipped, Waiting for payment
                                                                         21
     KM           Mens Knit    BDDIL    201929728581'     1-Sep-19                 9,324    $           29,090.88   Shipped, Waiting for payment
                                                                         21
     KM          Womens Knit   BDZSB    201930721969'     10-Oct-19                5,924    $           14,454.56   Shipped, Waiting for payment
                                                                         21
     KM          Womens Knit   BDHKA    201930447176'     21-Nov-19                4,090    $            6,666.70   Shipped, Waiting for payment
                                                                         21
     KM          Womens Knit   BDHKB    201930516977'     21-Nov-19               10,140    $           21,294.00   Shipped, Waiting for payment
                                                                         21
     KM          Womens Knit   BDHKC    201930447181'     21-Nov-19                7,230    $           12,146.40   Shipped, Waiting for payment
                                                                         21
     KM          Womens Knit   BDHKB    201932627393'    1/Jan/2020                3,940    $            8,274.00   Shipped, Waiting for payment
                                                                         21
     KM          Womens Knit   BDHKC    201932627954'    1/Jan/2020                2,920    $            4,905.60   Shipped, Waiting for payment
                                                                         21
     KM          Womens Knit   BDHQG    201932297385'    3/Jan/2020               18,104    $           38,235.65   Shipped, Waiting for payment
                                                                         21
     KM          Womens Knit   BDHQH    201932628014'    1/Jan/2020                6,856    $           14,534.72   Shipped, Waiting for payment
                                                                         21
     KM          Womens Knit   BDHQJ    201932629029'    3/Jan/2020               10,596    $           37,845.38   Shipped, Waiting for payment
                                                                         21
     KM          Womens Knit   BDHQQ    201932628055'    1/Jan/2020               76,320    $          126,221.04   Shipped, Waiting for payment
                                                                         21
     KM          Womens Knit   BDDOW    201932629096'    3/Jan/2020               12,131    $           36,101.85   Shipped, Waiting for payment
                                                                         21
     KM           Mens Knit    BDBQC    201820060503'     18-Aug-18                1,884    $            7,818.60   Shipped, Waiting for payment
                                                                         74
     KM           Mens Knit    BDBQC    201820060608'     15-Aug-18                1,468    $            6,092.20   Shipped, Waiting for payment
                                                                         74
     KM           Mens Knit    BDBQB    201820060675'     18-Aug-18                1,264    $            5,940.80   Shipped, Waiting for payment
                                                                         74
     KM           Mens Knit    BDBQB    201820060749'     15-Aug-18                921      $            4,328.70   Shipped, Waiting for payment
                                                                         74
     KM          Womens Knit   BDBQH    201820991762'     12-Aug-18                3,734    $           19,976.90   Shipped, Waiting for payment
                                                                         74
     KM          Womens Knit   BDBQH    201820991977'     16-Aug-18                3,587    $           19,190.45   Shipped, Waiting for payment
                                                                         74
     KM          Womens Knit   BDBQQ    201820992159'     2-Aug-18                 1,351    $            8,443.75   Shipped, Waiting for payment
                                                                         74
     KM          Womens Knit   BDBQQ    201820992256'     6-Aug-18                 1,309    $            8,181.25   Shipped, Waiting for payment
                                                                         74
     KM          Womens Knit   BDCAP    201821882057'     16-Sep-18                4,668    $            8,915.88   Shipped, Waiting for payment
                                                                         74
     KM          Womens Knit   BDCBA    201821882271'     16-Sep-18               13,628    $           21,804.80   Shipped, Waiting for payment
                                                                         74
     KM          Womens Knit   BDCAO    201821883186'     16-Sep-18                2,018    $            3,854.38   Shipped, Waiting for payment
                                                                         74
   KM Total                                                                       207,391   $          472,233.37

     SR           Mens Knit    SX6239   201929669703'     1-Sep-19                15,840    $           49,420.80   Shipped, Waiting for payment
                                                                         21
     SR          Womens Knit   ST2390   201929729169'     1-Sep-19                 3,036    $            6,041.64   Shipped, Waiting for payment
                                                                         21
     SR          Womens Knit   ST2328   201929729113'     1-Sep-19                12,102    $           22,189.02   Shipped, Waiting for payment
                                                                         21
     SR          Womens Knit   SH9912   201930365992'     8-Oct-19                 2,000    $           11,904.00   Shipped, Waiting for payment
                                                                         21
     SR          Womens Knit   SR2401   201931302920'     1-Nov-19                 2,630    $            4,386.90   Shipped, Waiting for payment
                                                                         21
     SR          Womens Knit   SV1210   201931165686'     1-Nov-19                12,408    $           26,205.69   Shipped, Waiting for payment
                                                                         21
     SR          Womens Knit   SS1211   201931165729'     1-Nov-19                 8,037    $           16,974.15   Shipped, Waiting for payment
                                                                         21
     SR          Womens Knit   ST2388   201931663299'     22-Nov-19                8,750    $           18,200.00   Shipped, Waiting for payment
                                                                         21
     SR          Womens Knit   ST2389   201931664204'     22-Nov-19                8,290    $           13,927.20   Shipped, Waiting for payment
                                                                         21
     SR          Womens Knit   SI9921   201932628137'    3/Jan/2020               31,800    $           67,161.61   Shipped, Waiting for payment
                                                                         21
     SR          Womens Knit   SH9926   201932628194'    3/Jan/2020                7,232    $           15,268.56   Shipped, Waiting for payment
                                                                         21
     SR          Womens Knit   SR2401   201932628442'    3/Jan/2020                8,690    $           14,164.70   Shipped, Waiting for payment
                                                                         21
     SR          Womens Knit   ST2388   201932628453'    3/Jan/2020                3,820    $            7,945.60   Shipped, Waiting for payment
                                                                         21
     SR          Womens Knit   ST2389   201932628494'    3/Jan/2020                2,320    $            3,897.60   Shipped, Waiting for payment
                                                                         21
     SR          Womens Knit   SV0859   201820992959'     2-Aug-18                 4,005    $           11,214.00   Shipped, Waiting for payment
                                                                         74
     SR          Womens Knit   SV0859   201820993014'     6-Aug-18                 4,899    $           13,717.20   Shipped, Waiting for payment
                                                                         74
                Case 7:20-cv-04651-PMH Document 1-14 Filed 06/17/20 Page 3 of 4


                                        Fariha Knit - Asrotex - Shipped Goods POs
Buyer (KM/SR)    Category      PO No    Invoice No      Invoice Date   TT Days   Quantity       Invoice Amount                Status

      SR         Womens Knit   SF8736   201821492481'     31-Aug-18                4,460    $            9,499.80   Shipped, Waiting for payment
                                                                         74
      SR         Womens Knit   ST1244   201821996992'     15-Sep-18               12,528    $           20,044.80   Shipped, Waiting for payment
                                                                         74
      SR          Mens Knit    SX6114   201822542259'     13-Oct-18      74        9,548    $           30,076.20   Shipped, Waiting for payment

   SR Total                                                                       162,395   $          362,239.47

  Grand Total                                                                     369,786   $          834,472.84
           Case 7:20-cv-04651-PMH Document 1-14 Filed 06/17/20 Page 4 of 4


                      Fariha Knit - Asrotex - Ready to Ship POs
                             "Cancel" date: 4/20/2020
Buyer (KM/SR)   Category      PO No    Quantity       FOB Amount       Ready Date   Status
      KM        Womens Knit   BDDTL      9300     $        16,275.00   11/24/2019   Ready for Shipment
      KM        Womens Knit   BDDTN     11000     $        18,150.00    2/12/2019   Ready for Shipment
      KM        Womens Knit    BDEES     3,787    $        15,450.96   11/28/2019   Ready for Shipment
      KM        Womens Knit   BDEET      2,952    $        12,044.16   11/28/2019   Ready for Shipment
      KM        Womens Knit   BDEEU      2,982    $         9,816.74   11/28/2019   Ready for Shipment
      KM        Womens Knit   BDEEV      2,928    $         9,626.98   11/28/2019   Ready for Shipment
      KM        Womens Knit    BDEIT     7660     $        13,022.00   11/24/2019   Ready for Shipment
      KM        Womens Knit    BDEIU    11650     $        19,222.50   11/20/2019   Ready for Shipment
      KM         Mens Knit    BDEMB      6,730    $        22,545.50   12/23/2019   Ready for Shipment
      KM         Mens Knit    BDEMC      4,500    $        15,075.00   12/23/2019   Ready for Shipment
      KM         Mens Knit    BDEMD       912     $         3,055.20   12/23/2019   Ready for Shipment
      KM        Womens Knit   BDENL     10670     $        21,126.60   11/26/2019   Ready for Shipment
      KM        Womens Knit   BDEOV      7,280    $        15,375.36   12/30/2019   Ready for Shipment
      KM        Womens Knit   BDHQG      1552     $         3,277.82   11/20/2019   Ready for Shipment
   KM Total                             83903     $       194,063.82
      SR        Womens Knit   SF9997     3528     $         7,451.14   11/20/2019   Ready for Shipment
      SR        Womens Knit   SH9936     6976     $        20,788.48   11/28/2019   Ready for Shipment
      SR        Womens Knit   SI6968    17268     $        36,470.02   11/20/2019   Ready for Shipment
      SR        Womens Knit   SI6978     7608     $        28,301.76   11/28/2019   Ready for Shipment
      SR        Womens Knit   SK9956    11312     $        23,890.94    1/22/1900   Ready for Shipment
      SR         Boys Knit    SN5103     1884     $         6,028.80   11/20/2019   Ready for Shipment
      SR         Mens Knit    SP3130     8,200    $        27,470.00   12/23/2019   Ready for Shipment
      SR         Mens Knit    SP3131     6,036    $        20,220.60   12/23/2019   Ready for Shipment
      SR         Mens Knit    SP3138     1,176    $         3,939.60   12/23/2019   Ready for Shipment
      SR        Womens Knit   SQ2424    14680     $        29,213.20   11/26/2019   Ready for Shipment
      SR        Womens Knit   SQ2425    14040     $        24,570.00   11/24/2019   Ready for Shipment
      SR        Womens Knit   SR2426    15150     $        24,997.50    12/2/2019   Ready for Shipment
      SR        Womens Knit   SR2447     8,640    $        18,247.68   11/20/2019   Ready for Shipment
      SR        Womens Knit   ST2427    10450     $        17,242.50   11/20/2019   Ready for Shipment
   SR Total                             126948    $       288,832.22
  Grand Total                           210851    $       482,896.04
